Title: From George Washington to David Forman, 13 July 1778
From: Washington, George
To: Forman, David


          
            Dear Sir.
            Head Quarters Paramus [N.J.] July 13th 1778
          
          Having received intelligence from Congress that the french fleet under the command of
            Admiral Count d’Estaing arrived near Chincoteague on the evening of the 5th Inst.—I have
            written to the Admiral in order to concert such a Plan of cooperation with him as the
            nature of the case will admit, and establish proper signals for reciprocal
              intelligence—Mr Laurens is bearer of my letter to
            him—as it is of the utmost consequence that Count d’Estaing shd be immediately
            acquainted with the Strength and posture of the Enemys fleet & other matters
            contained in my letter, I entreat you by every means in your  power to
            facilitate & expedite Mr Laurenss getting on board the Admirals Ship. I am with
            great Regard Dear Sir Yours &c.
        